UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 6)* RIVER VALLEY BANCORP (Name of Issuer) Common Stock, without par value (Title of Class of Securities) (CUSIP Number) December 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ý Rule 13d-1(b) o Rule 13d-1(c) o Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 768475 10 5 1 NAME OF REPORTING PERSON River Valley BancorpEmployee Stock Ownership Plan and Trust 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP N/A (a)o (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATIONIndiana NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER135,011 7 SOLE DISPOSITIVE POWER0 8 SHARED DISPOSITIVE POWER135,011 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON135,011 Shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES(See Instructions)¨ N/A 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)8.9% 12 TYPE OF REPORTING PERSON (See Instructions)EP Item 1. (a) River Valley Bancorp (b) 430 Clifty Drive, Madison, Indiana 47250 Item 2. (a) River Valley Bancorp Employee Stock Ownership Plan and Trust (b) c/o River Valley Financial Bank, Trustee, 430 Clifty Drive, Madison, Indiana 47250 (c) Indiana (d) River Valley Bancorp Common Stock, without par value (e) Item 3. If this statement is filed pursuant to Rule 13d-1(b), or 13d-2(b) or (c), check whether the person filing is a: (f) xAn employee benefit plan or endowment fund in accordance with § 240.13d-1(b)(1)(ii)(F) Item 4. Ownership (a) (b) 8.9% (c) (i)0 (ii)135,011 (iii)0 (iv)135,011 Item 5. Ownership of Five Percent or Less of a Class N/A Item 6. Ownership of More than Five Percent on Behalf of Another Person Pursuant to the River Valley Bancorp Employee Stock Ownership Plan and Trust Agreement, the Administrative Committee which administers the plan has the authority to direct the manner in which dividends and/or proceeds from the sale of securities are distributed. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person N/A Item 8. Identification and Classification of Members of the Group N/A Item 9. Notice of Dissolution of Group N/A Item 10. Certifications By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. January 26, 2011 Date RIVER VALLEY FINANCIAL BANK, as Trustee for the River Valley Bancorp Employee Stock Ownership Plan and Trust By: /s/ John Muessel John Muessel, Vice President and Trust Officer
